DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claim [19] is objected to because of the following informalities:  Claim 19 in lines 8-9  discloses  thirteenth to sixteenth pixel group forms the first group raw, however as depicted in fig. 21 of the current application, thirteenth to sixteenth pixel group  don’t form the first group raw, thus should be deleted form the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claim(s) [1-3, 5-6 and 14-20] is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US. 2018/0294297) in view of  Woo (US. 2021/0020674).



Re Claim 1, Yun discloses  a pixel group of an image sensor (see fig. 4) , the pixel group comprising: first through fourth unit pixels in a matrix form of two pixels rows and two pixel columns (see fig. 4,  PD1, TG!  through PD4, TG4); and a common floating diffusion region  (see FD fig. 4) in a semiconductor substrate at a center of the pixel group and shared by the first through fourth unit pixels (see figs 3 and 4), each of the first through fourth unit pixels comprising: a photoelectric conversion element in the semiconductor substrate (see PD1  To  PD4 as depicted in figs 3 and 4); 

Yun doesn’t seem to explicitly disclose and a pair of vertical transfer gates in the semiconductor substrate and extending in a vertical direction perpendicular to a surface of the semiconductor substrate the pair of vertical transfer gates configured to transfer photo charges collected by the photoelectric conversion element to the common floating diffusion region.
 
 Nonetheless in the same field of endeavor  Woo discloses an imaging device as Yun (see Woo fig. 1). Woo further discloses a pair of vertical transfer gates in the semiconductor substrate (see TG1, TG2 fig. 2)  and extending in a vertical direction perpendicular to a surface of the semiconductor substrate the pair of vertical transfer gates configured to transfer photo charges collected by the photoelectric conversion element to the common floating diffusion region (see figs. 1 and 2, TG1, TG2 and  FD as depicted in fig. 2).
 Hence it  would have been obvious to one of ordinary skill in the art to have been motivated to modify Yun by the teachings of  Woo, for example by reconfiguring each pixel of  Yun to have two transfer gates as thought in Woo since  would allow to increase transmission efficiency in transferring photocharges (see Woo ¶005).

Re Claim [2], Yun as modified further discloses , wherein the pair of vertical transfer gates included in each unit pixel are electrically insulated from each other (see Woo ¶0010, The image sensor may further include a first gate insulation film disposed between the first transfer gate and the second transfer gate).

Re Claim 3, Yun as modified  further discloses, wherein the pair of vertical transfer gates included in each unit pixel are controlled independently of each other by a pair of transfer control signals (see TX1 and TX2 as depicted in fig. 4,[ by the virtue of generating a transfer signal ]).

Re Claim  5, Yun as modified  further discloses  wherein two intersection lines of a horizontal plane perpendicular to the vertical direction and two vertical surfaces of the pair of vertical transfer gates facing each other are parallel (see ¶0039,  . in a plan view and may be spaced apart from both the first region R1 and the second region R2 in a third direction D3. The third direction D3 may be a vertical direction and may be substantially perpendicular to both the first direction D1 and the second direction D2).

Re Claim 6,  Yun as modified further discloses further comprising: trench structures disposed in the semiconductor substrate and extending in the vertical direction from an upper surface of the semiconductor substrate and to a lower surface of the semiconductor substrate to electrically and optically separate the first through forth unit pixels (see Woo ¶0076, by the virtue distancing  pixels by  forming trenches).


Re Claim 14,  Yun further discloses further comprising: a single color filter shared by the first through fourth unit pixels PX11˜PX22 (see Yun ¶0101, In some embodiments, a single color filter CF may be disposed between the first to eighth regions R1 to R8 and the first to fourth microlenders  ML1 to ML4).

Re Claim 15, Yun discloses  a pixel array of an image sensor (see 10 fig. 1 and fig. 4), the pixel array comprising: a plurality of pixel groups (see fig. 4 the 2X2 group as depicted in fig. 4), each pixel group comprising: first through fourth unit pixels in a matrix form of two pixels rows and two pixel columns (see fig. 4 and ¶0036, FIGS. 3, 4, 5 and 6 are views showing one unit pixel of the sensor array region I of FIG. 2); and a common floating diffusion region disposed in a semiconductor substrate at a center of each pixel group and shared by the first through fourth unit pixels (see FD fig. 3), each of the first through fourth unit pixels (see fig. 4) comprising: a photoelectric conversion element in the semiconductor substrate (see fig. 3 -4 and PD1 – PD4 as depicted in fig. 4); 


Yun doesn’t seem to explicitly disclose and a pair of vertical transfer gates in the semiconductor substrate and extending in a vertical direction perpendicular to a surface of the semiconductor substrate the pair of vertical transfer gates configured to transfer photo charges collected by the photoelectric conversion element to the common floating diffusion region.
 
 Nonetheless in the same field of endeavor  Woo discloses an imaging device as Yun (see Woo fig. 1). Woo further discloses a pair of vertical transfer gates in the semiconductor substrate (see TG1, TG2 fig. 2)  and extending in a vertical direction perpendicular to a surface of the semiconductor substrate the pair of vertical transfer gates configured to transfer photo charges collected by the photoelectric conversion element to the common floating diffusion region (see figs. 1 and 2, TG1, TG2 and  FD as depicted in fig. 2).

 Hence it  would have been obvious to one of ordinary skill in the art to have been motivated to modify Yun by the teachings of  Woo, for example by reconfiguring each pixel of  Yun to have two transfer gates as thought in Woo since  would allow to increase transmission efficiency in transferring photocharges (see Woo ¶005).


Re Claim 16,  except its dependency claim 16 has substantially same limitation as  claim 2 above, thus analyzed and rejected by the same reasoning.

Re Claim 17, .Yun as modified further discloses , wherein the pixel array is divided into unit patterns arranged repeatedly in a first horizontal direction and a second horizontal direction perpendicular to the first horizontal direction, and each of the unit patterns include two or more pixel groups (se Yun 10 fig.1 and fig. 4 of 2X2 pixel representing a unit pixel of the pixel array 10, as depicted in fig. 1).

Re Claim 18,  Yun as modified further discloses, wherein the unit pattern includes: first through fourth pixel groups in a matrix form of two group rows and two group columns. (see Yun fig. 4 a 2X2 pixel of the pixel array 10 as depicted in fig. 1).

Re Claim 19, Yun as modified further discloses  wherein the unit pattern include; first through fourth pixel groups in a matrix form of a first group row, a second group row, a first group column and a second group column (see the 2X2 pixel of Yun as depicted in fig. 4); fifth through eighth pixel groups in a matrix form of the first group row, the second group row, a third group column and a fourth group column ( the not shown, 2X2 pixel of  Yun in the pixel array 100 as shown in fig. 1 and located to the right from the first 2 X2 pixel of Yun depicted in fig. 4); ninth through twelfth pixel groups in a matrix form of a third group row, a fourth group row, the first group column and the second group column (the not shown  2X2 pixel array of Yun located right below the first Pixel unit of Yun as depicted in fig. 4); and thirteenth through sixteenth pixel groups in a matrix form of the third group row, the first group row, the third group column and the fourth group column (see the not shown pixel group of Yun  right adjacent to not shown pixel array of Yun located below the first pixel array of Yun, [ examiner is considering four 2X 2 pixel group of Yun arranged in 2X2 matrix each containing the 2X2 pixel of Yun as depicted in fig. 4 and in the pixel array 10 of fig. 1 of Yun, to support my text  i am considering 
1
2
 3
4

    each block contain four pixels as depicted in fig. 4 of Yun as depicted in fig. 4 in the pixel array 100 of fig. 1).

Re Claim 20,  Yun discloses  an image sensor  (see 10 fig. 1) comprising: a pixel array including a plurality of pixel groups configured to collect photo charges generated by an incident light (see ¶ 0031, an active pixel sensor array 10) ; a row driver configured to drive the pixel array row by row (see 30 fig. 1); and a controller configured to control the pixel array and the row driver (se for example 50 fig. 1), each pixel group comprising: first through fourth unit pixels in a matrix form of two pixels rows and two pixel columns (see fig. 4  2X2 pixel as depicted in fig. 4); and a common floating diffusion region in a semiconductor substrate at a center of each pixel group and shared by the first through fourth unit pixels (see ¶0046The first to fourth transfer transistors TG1 to TG4 may share the single floating diffusion region FD), each of the first through fourth unit pixels comprising: a photoelectric conversion element in the semiconductor substrate (see PD!-PD4 fig. 4 and fig. 3); 

Yun doesn’t seem to explicitly disclose and a pair of vertical transfer gates in the semiconductor substrate and extending in a vertical direction perpendicular to a surface of the semiconductor substrate the pair of vertical transfer gates configured to transfer photo charges collected by the photoelectric conversion element to the common floating diffusion region.
 
 Nonetheless in the same field of endeavor  Woo discloses an imaging device as Yun (see Woo fig. 1). Woo further discloses a pair of vertical transfer gates in the semiconductor substrate (see TG1, TG2 fig. 2)  and extending in a vertical direction perpendicular to a surface of the semiconductor substrate the pair of vertical transfer gates configured to transfer photo charges collected by the photoelectric conversion element to the common floating diffusion region (see figs. 1 and 2, TG1, TG2 and  FD as depicted in fig. 2).

 Hence it  would have been obvious to one of ordinary skill in the art to have been motivated to modify Yun by the teachings of  Woo, for example by reconfiguring each pixel of  Yun to have two transfer gates as thought in Woo since  would allow to increase transmission efficiency in transferring photocharges (see Woo ¶005).

4. Claim(s) [12] is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun (US. 2018/0294297) in view of  Woo (US. 2021/0020674 in view of Hatakeyama (US. 2019/0104261).

Re Claim 12, .Yun as modified by Woo (combination) doesn’t seem to explicitly discloses, a common microlens above or below the semiconductor substrate, the common microlens covering all of the first through fourth photoelectric conversion elements respectively included in the first through fourth unit pixels to focus an incident light to the first through fourth photoelectric conversion elements.

 Nonetheless in the same field of endeavor Hatakeyama discloses an imaging device as the combination (see Hatakeyama fig. 4). Hatakeyama further discloses a common microlens above or below the semiconductor substrate, the common microlens covering all of the first through fourth photoelectric conversion elements respectively included in the first through fourth unit pixels to focus an incident light to the first through fourth photoelectric conversion elements (see  fig. 4 and ¶0012 is a table illustrating example pixel structures in which two or four photodiodes are arranged for one microlens in Embodiment 1) .

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination by the teachings of Hatakeyama by  sharing a single microlumens for he four unit pixel of the combination since this makes the device of the combination much simpler and less complex. [The combination are using a single micro lens for two pixels as described  in Yun,  in ¶ 0009]. 

Allowable Subject Matter
5. Claims [4, 7-11 and 13] are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                          Conclusion
6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
7. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698